WAIVER

WAIVER (this “Waiver”) dated as of July 16, 2007, with respect to the Credit
Agreement referred to below, between The Shaw Group Inc. (the “Borrower”) and
BNP Paribas, as administrative agent (in such capacity, the “Agent”) pursuant to
authority granted by the Required Lenders.

Reference is made to the Credit Agreement dated as of April 25, 2005 among the
Borrower, the “Guarantors” party thereto, the “Lenders” party thereto and the
Agent (as amended by Amendment No. 1 dated as of October 3, 2005, Amendment
No. 2 dated as of February 27, 2006, Amendment No. 3 dated as of June 20, 2006
and Amendment No. 4 dated as of October 13, 2006, and as modified and
supplemented and in effect from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein shall have their respective
meanings under the Credit Agreement.

The Borrower and the Lenders have entered into a Waiver dated as of April 16,
2007 between the Borrower and the Agent (pursuant to authority granted by the
Required Lenders) (the “Existing Waiver”), pursuant to which the Required
Lenders waived compliance by the Borrower with the 45 day period set forth in
Section 6.1(b) of the Credit Agreement, with respect to the furnishing by the
Borrower of certain financial statements relating to its fiscal quarter ended
February 28, 2007 (the “February 28, 2007 Financial Statements”). The Borrower
has requested the Lenders to provide (i) a further extension of the deadline for
delivery of such financial statements under the Existing Waiver and (ii) an
extension of the deadline for delivery of its unaudited consolidated financial
statements for the fiscal quarter ended May 31, 2007 required under
Section 6.1(b) of the Credit Agreement. The Borrower has advised the Lenders
that it expects to furnish such financial statements within 45 days after the
date hereof.

In recognition of the foregoing, solely with respect to the Borrower’s fiscal
quarters ended February 28, 2007 and May 31, 2007, the Agent (acting with the
written consent of the Required Lenders) hereby waives compliance by the
Borrower with the 45 day period set forth in Section 6.1(b) of the Credit
Agreement (and, in the case of the February 28, 2007 Financial Statements, as
extended by the Existing Waiver); provided that the Borrower covenants and
agrees to furnish to the Lenders its unaudited consolidated financial statements
required under Section 6.1(b) of the Credit Agreement (and accompanied by the
other certificates and information required under Sections 6.1(d), 6.1(k) and
6.1(l) of the Credit Agreement) within 45 days after the date hereof.

The Borrower represents and warrants to the Lenders that, after giving effect to
this Waiver, no Default or Unmatured Default shall have occurred from the date
of the Borrower’s most recent audited financial statements furnished pursuant to
Section 6.1(a) to and including the date hereof.

This Waiver shall become effective upon (i) execution of one or more
counterparts hereof by the Borrower and by the Agent pursuant to authority
granted by the Required Lenders and (ii) payment by the Borrower of such fees
and expenses as the Borrower shall have agreed to pay to any Lender or the Agent
in connection herewith (including, without limitation, legal fees and expenses
of counsel to the Agent); provided, that this Waiver shall cease to be in effect
if (but only if) the Borrower fails to furnish to the Lenders the financial
statements, certificates and information referred to above within 45 days after
the date hereof.

This Waiver contains the final and complete integration of all prior expressions
by the Borrower and the Lenders with respect to the subject matter hereof and
shall constitute the entire agreement between the Borrower and the Lenders with
respect to the subject matter hereof superseding all prior oral or written
understandings. The substance of the waivers contained herein are limited
precisely as written and shall not be deemed to be a waiver of any other
provision of the Credit Agreement. Except as expressly provided herein, the
Credit Agreement shall remain unchanged and in full force and effect. This
Waiver may be executed in counterparts, and delivery of a counterpart signature
page to this Waiver by facsimile shall be effective as delivery of an original
manually executed counterpart of this Waiver. This Waiver shall be governed by
and construed in accordance with the internal laws of the State of New York.

1

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the day and year first above written.

THE SHAW GROUP INC.

     
By:
  /s/ Dirk J. Wild
 
   
 
  Name: Dirk J. Wild
Title: Interim Chief Financial Officer,
Senior Vice President and



    Chief Accounting Officer

AGENT:

BNP PARIBAS, as Agent

     
By:
  /s/ Jamie Dillon
 
   
 
  Name: Jamie Dillon
Title: Managing Director
By:
  /s/ Katherine Wolfe
 
   



    Name: Katherine Wolfe

Title: Managing Director

2